Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action is responsive to amendment filed on 11/21/2022. Claims 1, 24, 27, and 28 are amended. Claim 29 is new. Claims 1-9, 11-17, and 19-29 are pending examination.
	


Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/24/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.	

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 11-17, and 19-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1 is/are drawn to method (i.e., a process), claim(s) 28 is/are drawn to a system (i.e., a machine/manufacture), and claim(s) 27 is/are drawn to non-transitory computer readable medium (i.e., a machine/manufacture). As such, claims 1, 27, and 28 is/are drawn to one of the statutory categories of invention.
Claims 1-9, 11-17, and 19-29 are directed to provide a reduced transportation fee based on users viewing advertisements in a transportation service. Specifically, the claims recite receiving first vehicle usage fee information and second vehicle usage fee information, the first vehicle usage fee information being related to a first vehicle usage fee corresponding to first route information related to a first route of the vehicle to a destination, and the second vehicle usage fee information being related to a second vehicle usage fee corresponding to second route information related to a second route of the vehicle that is different from the first route, displaying a first display in the display area that includes at least the first route selection image corresponding to the first route, a second route selection image corresponding to the second route, and the first vehicle usage fee based on the first vehicle usage fee information when a user selects the first route; and displaying a second display in the display area that includes at least the first route selection image, the second route selection image and the second vehicle usage fee based on the second vehicle usage fee information when the user of the terminal selects the second route selection image in the first display, the second route being different from the first route, wherein the first vehicle usage fee is based on the location, the destination, first content information related to a first content displayed and first situation information related to a first content display situation where the first content is displayed, and the second vehicle usage fee is based on the location, the destination second content information related to a second content displayed on the display device of the vehicle and second situation information related to a second content display situation where the second content is displayed, which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as satellite positioning sensor, electronic device, vehicle, display device, positioning signals, radio frequency terminal, communication interface, non-transitory computer readable storage medium, processor, terminal, circuit merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the satellite positioning sensor, electronic device, vehicle, display device, positioning signals, radio frequency terminal, communication interface, non-transitory computer readable storage medium, processor, terminal, circuit perform(s) the steps or functions of receiving first vehicle usage fee information and second vehicle usage fee information, the first vehicle usage fee information being related to a first vehicle usage fee corresponding to first route information related to a first route of the vehicle to a destination, and the second vehicle usage fee information being related to a second vehicle usage fee corresponding to second route information related to a second route of the vehicle that is different from the first route, displaying a first display in the display area that includes at least the first route selection image corresponding to the first route, a second route selection image corresponding to the second route, and the first vehicle usage fee based on the first vehicle usage fee information when a user selects the first route; and displaying a second display in the display area that includes at least the first route selection image, the second route selection image and the second vehicle usage fee based on the second vehicle usage fee information when the user of the terminal selects the second route selection image in the first display, the second route being different from the first route, wherein the first vehicle usage fee is based on the location, the destination, first content information related to a first content displayed and first situation information related to a first content display situation where the first content is displayed, and the second vehicle usage fee is based on the location, the destination second content information related to a second content displayed on the display device of the vehicle and second situation information related to a second content display situation where the second content is displayed. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a satellite positioning sensor, electronic device, vehicle, display device, positioning signals, radio frequency terminal, communication interface, non-transitory computer readable storage medium, processor, terminal, circuit to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of provide a reduced transportation fee based on users viewing advertisements in a transportation service. As discussed above, taking the claim elements separately, the satellite positioning sensor, electronic device, vehicle, display device, positioning signals, radio frequency terminal, communication interface, non-transitory computer readable storage medium, processor, terminal, circuit perform(s) the steps or functions of receiving first vehicle usage fee information and second vehicle usage fee information, the first vehicle usage fee information being related to a first vehicle usage fee corresponding to first route information related to a first route of the vehicle to a destination, and the second vehicle usage fee information being related to a second vehicle usage fee corresponding to second route information related to a second route of the vehicle that is different from the first route, displaying a first display in the display area that includes at least the first route selection image corresponding to the first route, a second route selection image corresponding to the second route, and the first vehicle usage fee based on the first vehicle usage fee information when a user selects the first route; and displaying a second display in the display area that includes at least the first route selection image, the second route selection image and the second vehicle usage fee based on the second vehicle usage fee information when the user of the terminal selects the second route selection image in the first display, the second route being different from the first route, wherein the first vehicle usage fee is based on the location, the destination, first content information related to a first content displayed and first situation information related to a first content display situation where the first content is displayed, and the second vehicle usage fee is based on the location, the destination second content information related to a second content displayed on the display device of the vehicle and second situation information related to a second content display situation where the second content is displayed. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of provide a reduced transportation fee based on users viewing advertisements in a transportation service. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
As for dependent claims 2-9, 11-17, 19-26, and 29 further describe the abstract idea of provide a reduced transportation fee based on users viewing advertisements in a transportation service. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.


4.	The prior art of record does not teach neither singly nor in combination the limitations of claims 1-9, 11-17, and 19-29.

NPL Reference
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “24 Things Taxi Drivers Do To Take Advantage Of Their Passengers” describes “Taxi drivers provide an invaluable service to cities and towns by driving passengers to their destinations. Taxi drivers work night and day, with shifts exceeding 8 hours, on a regular basis. To their credit, taxi drivers are usually more experienced and reliable than Uber drivers. However, regardless of the circumstances, it should never be okay to take advantage of a passenger. Cab drivers can take advantage of exchange rates to trick tourists. Tourists could be misled if they can't read the primary language of the country they are visiting. The 1834 invention known as "Hansom cabs" propelled passengers by a horse. Now, cab fares are slightly more complex. Those who pay in foreign currency or underestimate the accumulation of the taxi-meter might find themselves with a sizeable bill. There are more ways to take advantage of cab users than you probably believe. There are a plethora of circumstances in which cab drivers have taken advantage of passengers who were merely trying to reach their destination. Some are subtle and often happen to people, and others are less apparent making it exceedingly difficult to catch drivers in the act. We compiled a list containing 25 things taxi drivers do to take advantage of their passengers.”.
	

Pertinent Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference#US20180374014A1 teaches similar invention which describes An information processing method enhancing running efficiency of a passenger transportation vehicle is provided. The information processing method includes acquiring first stop position information indicating a first desired stop position of a first user riding a vehicle and tolerable range information indicating a gap range from the first desired stop position, which the first user tolerates, acquiring second stop position information indicating a second desired stop position of a second user riding the vehicle, deciding the second route based on the first stop position information, tolerable range information, and second stop position information, transmitting an inquiry of whether the second route is approved to an apparatus controlled by the first user, or assigning a benefit or the cost to the first user in a case of receiving a response indicating that the second route is approved or not approved from the apparatus. Next, as illustrated in FIG. 11(b), the information processing apparatus 10 causes the first apparatus 100 to display, as the contents of the inquiry, the decided second route (here, two second routes) and the benefit that may be obtained by the first user in a case where the first route is changed to the second route. Here, as the benefit that may be obtained for each of the second routes, for example, points that may be used in a case of riding the passenger transportation vehicle or that may be used in a case of purchasing merchandise. However, the benefit is not limited as long as the benefit serves as a certain incentive for the user such as cash that is transferred to a bank account or the like or a discount amount of a fare. Further, the assignment of the benefit may be reduction in a previously assigned cost or a usual cost. For example, the assignment of the benefit may be reduction in an extra fare, reduction in a commission, or the like. Further, the deadline for acceptance of permission for a route change is indicated in FIG. 11(b).


Response to Arguments
7.	Applicant's arguments filed 11/21/2022 have been fully considered but they are not persuasive.
A.	Double Patenting rejection has been withdrawn based on amended claims submitted on 11/21/2022.

B.	Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong One.	As for Step 2A Prong One, of the Abstract idea is directed towards the abstract idea of provide a reduced transportation fee based on users viewing advertisements in a transportation service which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).	As for Step 2A Prong Two, the claim limitations do not include additional elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, and the claim is not more than a drafting effort designed to monopolize the judicial exception and the claim limitation simply describe the abstract idea. The limitation directed to provide a reduced transportation fee based on users viewing advertisements in a transportation service does not add technical improvement to the abstract idea. The recitations to “satellite positioning sensor, electronic device, vehicle, display device, positioning signals, radio frequency terminal, communication interface, non-transitory computer readable storage medium, processor, terminal, circuit” perform(s) the steps or functions of receiving first vehicle usage fee information and second vehicle usage fee information, the first vehicle usage fee information being related to a first vehicle usage fee corresponding to first route information related to a first route of the vehicle to a destination, and the second vehicle usage fee information being related to a second vehicle usage fee corresponding to second route information related to a second route of the vehicle that is different from the first route, displaying a first display in the display area that includes at least the first route selection image corresponding to the first route, a second route selection image corresponding to the second route, and the first vehicle usage fee based on the first vehicle usage fee information when a user selects the first route; and displaying a second display in the display area that includes at least the first route selection image, the second route selection image and the second vehicle usage fee based on the second vehicle usage fee information when the user of the terminal selects the second route selection image in the first display, the second route being different from the first route, wherein the first vehicle usage fee is based on the location, the destination, first content information related to a first content displayed and first situation information related to a first content display situation where the first content is displayed, and the second vehicle usage fee is based on the location, the destination second content information related to a second content displayed on the display device of the vehicle and second situation information related to a second content display situation where the second content is displayed. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
	As for Step 2B, The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the limitation directed to provide a reduced transportation fee based on users viewing advertisements in a transportation service does not add significantly more to the abstract idea. Furthermore, using well-known computer functions to execute an abstract idea does not constitute significantly more. The recitations to “satellite positioning sensor, electronic device, vehicle, display device, positioning signals, radio frequency terminal, communication interface, non-transitory computer readable storage medium, processor, terminal, circuit” are generically recited computer structure. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of provide a reduced transportation fee based on users viewing advertisements in a transportation service. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.

C.	Appellant argues that the claim invention is similar to the Core Wireless. 
Examiner respectfully disagrees, the instant claimed invention and Core Wireless have different claim sets and different fact patterns, and therefore the two are not analogous. Furthermore, in Core Wireless the Courts determined that the claimed invention was directed to an improved user interface, rather than an abstract idea. The Courts pointed to the Specification, noting that it teaches problems associated with prior art interfaces, especially with respect to displaying information on devices with small screens. The Core Wireless claimed invention improves the displaying of data on devices with small screens. Since the claimed invention is not directed to an abstract idea, as concluded by the Courts, the claim is not abstract, and therefore part two of the Alice test needs not be carried out because the invention was deemed eligible. Contrary to Core Wireless, the instant claimed invention is directed towards an abstract idea without significantly more - see Office Action above for the detailed, reasoned 35 USC 101 analysis. There is no technical evidence/technical support in the Applicant’s Specification that the instant claimed invention, when implemented, improves the functioning of the computing device itself, or that it improves another technology/technical field.
	

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3682